Exhibit 10.1
 


 
AMENDMENT NO.1
TO
Settlement Agreement
 
AMENDMENT NO. 1 to Settlement Agreement (the “Agreement”) dated January 5, 2015
(this “Amendment”) by and between ModusLink Global Solutions, Inc., a Delaware
corporation (the “Company”), and Handy & Harman Ltd., a Delaware corporation
(“HNH” and together with the parties listed on Exhibit A thereto, the
“Stockholder”).  Each of the Company and the Stockholder is referred to herein
as a “Party” and collectively as the “Parties”.  Capitalized terms used but not
defined herein shall have the meaning given to such terms in the Agreement.
 
WHEREAS, the Continuing Directors Committee of the Board of Directors of the
Company and the Stockholder deem it advisable and in the best interests of the
Company and its stockholders to amend certain provisions of the Agreement;
 
WHEREAS, the Board of Directors of the Company has granted waivers to the
Stockholder and its Affiliates and Associates to permit their acquisition of
securities of the Company up to the 45% Cap (as defined below) and the
acquisition of the shares of Common Stock underlying the Warrants, in each case
under Section 203 of the Delaware General Corporation Law and the Amendment to
the Company’s Restated Certification of Incorporation filed with the Delaware
Secretary of State on December 29, 2014;


WHEREAS, pursuant to and in accordance with Section 19 of the Agreement, the
Parties desire to amend the Agreement as set forth below.
 
NOW, THEREFORE, the Agreement is hereby amended as follows:
 
1.           Paragraph (a) of Section 5. Standstill is amended and restated in
its entirety to read as follows:


(a)      During the period commencing on the date hereof and ending on February
13, 2015 (the “Share Acquisition Period”), without the prior consent of a
majority of the Continuing Directors or except as otherwise expressly provided
below, neither the Stockholder nor any of its Affiliates shall acquire, or
propose to acquire, “beneficial ownership” (as defined in Section 13(d) of the
Exchange Act) of any equity securities, or rights or options to acquire any such
securities (through purchase, exchange, conversion or otherwise), of the
Company, including derivative securities representing the right to vote or
economic benefits of any such securities, provided, that the Stockholder and its
Affiliates’ ownership in the outstanding Common Stock of the Company shall not
exceed forty-five (45%) of the then outstanding Common Stock when combined with
other Equity Interests of the Company beneficially owned by HNH, the Stockholder
or any of their respective Affiliates as of the date hereof (after giving effect
to the transactions contemplated by the Investment Agreement (excluding the
issuance or exercise of the Warrants)) (which, for purposes of such calculation,
shall include shares of Common Stock issuable upon conversion of
then-outstanding preferred stock) (the “45% Cap”) during the Share Acquisition
Period,  provided, however, that, notwithstanding the foregoing restrictions
(including, without limitation, the 45% Cap), the Stockholder and its Affiliates
(including HNH) shall be permitted to acquire (i)  the Common Stock underlying
the Warrants set forth and in accordance with the terms of the Warrants and
(ii) securities as a result of, or offered pursuant to, any share division or
split, share consolidation, stock/share dividend or equivalent under Delaware
law, combination, recapitalization, rights offering or similar events.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Effect of this Amendment.  It is the intent of the parties that
this Amendment constitutes an amendment of the Agreement as contemplated by
Section 19 thereof.  This Amendment shall be deemed effective as of the date
hereof as if executed by both parties hereto on such date.  Except as expressly
provided in this Amendment, the terms of the Agreement remain in full force and
effect.
 
3.           Counterparts.  This Amendment may be executed in any number of
counterparts and each of such counterpart shall for all purposes be deemed to be
an original, and all such counterparts shall together constitute one and the
same instrument.
 
4.           Governing Law.  This Amendment shall be deemed to be a contract
made under the laws of the State of Delaware and for all purposes shall be
governed by and construed in accordance with the laws of such state applicable
to contracts to be made and performed entirely within such state.
 
5.           Severability.  If any term, provision, covenant or restriction of
this Amendment is held by a court of competent jurisdiction or other authority
to be invalid, illegal or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
6.           Descriptive Headings.  The captions herein are included for
convenience of reference only, do not constitute a part of this Amendment and
shall be ignored in the construction and interpretation hereof.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date set forth above.
 
 

 
MODUSLINK GLOBAL SOLUTIONS, INC.
         
By:
/s/ John Boucher  
Name:
John Boucher   
Title:
President and Chief Executive Officer           
HANDY & HARMAN LTD.
         
By:
/s/ James F. McCabe Jr.  
Name:
James F. McCabe Jr.   
Title:
Chief Financial Officer 

 


 


 


 